DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 and 11-14 are objected to because of the following informalities:  
	Re. claim 1: The phrase “casting an electrotechnical coil (1) with at least one winding which runs about a coil axis;” as recited in lines 3 and 4 appears to be --casting the electrotechnical coil (1) with at least one winding which runs about a coil axis; and--.
	Re. claim 2: The phrase “vacuum casting or low-pressure casting.” as recited in line 11 appears to be --vacuum casting or low-pressure casting;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “Step A: casting an electrotechnical coil (1) with at least one winding which runs about a coil axis” as recited in lines 3 and 4 renders the claim vague and indefinite. According to the preamble of claim 1, the scope of the claimed invention is a method of making an electrotechnical coil. However, the limitation as recited in lines 3 and 4 appears to be that the electrotechnical coil is already produced and it is noted that the claims 1-8 and 11-14 can be drafted to recite the intended working environment.  
	There are numerous phrases and clauses that are naming the claimed invention processes by other descriptive words other than what is used in the disclosure that are vague, indefinite, and/or awkwardly and confusingly worded, and therefore, are not fully understood.  Further, it is extremely difficult to decipher and pin point each claimed processes with that of the figures and causing confusion (i.e., vague and unclear). Although, applicant is entitled to make up new terminologies, as so desired, please clarify what the deficiencies are so that the examiner can clearly understand and prosecute the merits of the invention by pointing out the claimed processes in the specification and the drawings in the next communication.  Applicant’s full cooperation will be greatly appreciated.
	No art rejections have been applied to the claims 1-8 and 11-14, since there are a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims.  Therefore, it would not be proper to reject such claims on the basis of prior art.  See MPEP 2173.06.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felix et al. (EP-2387135 A2).
	Felix et al. teach an electrotechnical coil (1) having a center of area of at least one winding, which is displaced at least partly in a radial direction relative to the coil axis as shown in Figs. 1-4 (see also abstract).

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muneaki (JP-2015009259 A).
	Felix et al. teach an electrotechnical coil (12) having a center of area of at least one winding, which is displaced at least partly in a radial direction relative to the coil axis as shown in Fig. 3 (see also abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Felix et al. or Muneaki.
	Felix et al. or Muneaki teach all limitations as set forth above, but silent whether the electric machine is a rotary-current synchronous machine. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). It is generally known to the person skilled in the art that both features are equivalent and can be interchanged with one another where circumstances make it desirable. The applicant has not disclosed any criticality for the claimed limitations. Therefore, it would have been an obvious matter of design choice to use the electrotechnical coil of Felix et al. or Muneaki for the rotary-current synchronous machine as specified in claim 15.

The Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Werner et al. (PGPub 2019/0333697 A1) are cited to further show the state of the art with respect to method of manufacturing an electrical machine having an electrotechnical coil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729